DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 17 May 2021 in reference to application 16/581,076.  Claims 1-20 are pending and have been examined.  

Response to Amendment
The amendment filed 17 May 2021 has been accepted and considered in this office action.  Claims 1, 5, 11-13, and 15 have been amended.

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive. Applicant argues, see Remarks pages 8-9, that Biadsy in view of Chen fail to teach the limitations of claims 1 and 11.  The examiner respectfully disagrees.  Applicant’s argument is based on the contention that the frequency of phonemes in the claims refers to audio frequencies, and not frequency of occurrence as taught by Chen.  Applicant points to their own specification para. 0150 to support this claim.  However 0150 is silent on the use of audio frequencies. Instead this paragraph refers to frequency being “higher.”  However a review of the specification, including at paragraphs 0058, 0091, and 0142 in addition to 0150, it is clear that these frequencies .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claims 1, 5, and 11 have been amended to specify that the frequencies used to generate models are audio frequencies.  A review of the specification, including at paragraphs 0058, 0091, and 0142 in addition to 0150, it is clear that the disclosed frequencies are frequencies of occurrence of the phonemes.  The only place where audio frequencies are mentioned, are in passing at paragraph 0111, where Mel-Frequency Cepstral Coefficients are mentioned as being used as the feature vectors for recognition.  Nowhere in the specification is it disclosed that the frequencies used for model generation are audio frequencies.  Therefore claims 1, 5, and 11 contain new matter and fail to comply with the written description requirement.

Claims 2-4, 6-10, and 12-20 depend on claims 1, 5, and 11 and therefore contain new matter and fail to comply with the written description requirement as well.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadsy et al (US Patent 8,583,432) in view of Chen et al (US PAP 2020/0258497).

Consider claim 1, Biadsy teaches a language modeling method, performed by a language modeling system (abstract), the language modeling method comprising: 
transcribing text data by sorting regional dialect-containing speech data from collected speech data (col 12 lines 15-31, dialect recognition performed on training data set, Col 9, lines 28-35, Col 12 lines 48-56, using GALE training corpus, which consists of speech audio and its transcription, regional dialects within); 
generating a regional dialect corpus using the text data and the regional dialect-containing speech data (col 12 lines 15-31 portions containing each dialect determined); and 
generating an acoustic model and a language model using the regional dialect corpus (col 7 lines 20-30, generating acoustic models for each dialect, col 12 lines 32-47, language models built for each dialect), 
wherein the generating an acoustic model and a language model comprises extracting phonemes of a regional dialect item and an audio frequency of each phoneme, and training a phoneme adaptive model based on the extracted phonemes and audio frequencies (col 7 lines 20-30, generating acoustic models for each dialect, phoneme extraction, col 12 lines 32-47, language models built for each dialect based on portions determined to contain dialect,  cepstral coefficients much the same way the applicants own specification does, see col. 6 lines 45-50).
Biadsy does not specifically teach wherein the generating an acoustic model and a language model comprises extracting phonemes of a regional dialect item and a frequency of the phonemes of the regional dialect item, and training a phoneme adaptive model based on the extracted phonemes and the extracted frequency.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to generate models using phoneme frequencies as taught by Chen in the system of Biadsy in order to increase recognizer accuracy (Chen 0009).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadsy and Chen as applied to claims 1 above, and further in view of Kapralova et al. (US PAP 2016/0093294).

Consider claim 2, Biadsy and Chen teach the language modeling method of claim 1, but does not specifically teach further comprising collecting speech data of a user through a speech recognition service domain.
In the same field of model building, Kapralova teaches collecting speech data of a user through a speech recognition service domain (figure 1, 0022-26, speech recognition inputs and results collected and used to generated new recognition models).
Therefore it would have been obvious to one of ordinary skill in the art to collect training data from speech input as taught by Kapralova in the system of Biadsy and Chen in order to quickly generate a large amount of training data (Kapralova 0007).

Consider claim 3, Kapralova and Biadsy teaches the language modeling method of claim 2, wherein, in the collecting speech data, speech data of users using different regional dialects (Biadsy Col 9, lines 28-35 training data contains different dialects) is collected through speech input/output interfaces of various electronic devices (Kapralova 0018, speech from many users and devices may be collected).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadsy and Chen as applied to claims 1 above, and further in view of Faizakov et al. (US PAP 20080240396).

Consider claim 4, Biadsy and Chen teach the language modeling method of claim 1, wherein the transcribing text data comprises: 
selecting regional dialect-containing speech data using a reliability measurement of the speech data (Biadsy col 9 15-30 probabilities determined that an utterance conforms to a dialect); and 
obtaining transcription data from the regional dialect-containing speech data (Col 9, lines 28-35, Col 12 lines 48-56, using GALE training corpus, which consists of speech audio and its transcription, regional dialects within).
Biadsy and Chen do not specifically teach removing an abnormal vocalization from the collected speech data.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to remove disfluencies from speech data as taught by Faizakov in the system of Biadsy and Chen in order to remove extraneous speech from the training data (Fiazakov 0053).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadsy in view of Kapralova and further in view of Chen.

Consider claim 11, Biadsy teaches a language modeling system (abstract), comprising a computer processor (col 5 lines 15-20, processors) to implement: 
a corpus generation module generating a regional dialect corpus using the text data and the regional dialect-containing speech data (col 12 lines 15-31, dialect recognition performed on training data set, Col 9, lines 28-35, Col 12 lines 48-56, using GALE training corpus, which consists of speech audio and its transcription, regional dialects within); 
an acoustic model generation module and a language model generation module generating an acoustic model and a language model, respectively, using the regional dialect corpus; (col 7 lines 20-30, generating acoustic models for each dialect, col 12 lines 32-47, language models built for each dialect), and

wherein the generating an acoustic model and a language model comprises extracting phonemes of a regional dialect item and audio frequency, and training a phoneme adaptive model based on the extracted phonemes and audio frequency (col 7 lines 20-30, generating acoustic models for each dialect, phoneme extraction, col 12 lines 32-47, language models built for each dialect based on portions determined to contain dialect. Cepstral coefficients much the same way the applicants own specification does, see col. 6 lines 45-50).
Biadsy does not specifically teach a data transcription module transcribing text data from regional dialect-containing speech data of collected speech data.
In the same field of model building, Kapralova teaches a data transcription module transcribing text data from regional dialect-containing speech data of collected speech data (figure 1, 0022-26, speech recognition inputs and results collected and used to generated new recognition models).
Therefore it would have been obvious to one of ordinary skill in the art to collect training data from speech input as taught by Kapralova in the system of Biadsy in order to quickly generate a large amount of training data (Kapralova 0007).
Biadsy and Kapralova do not specifically teach wherein the generating an acoustic model and a language model comprises extracting phonemes of a regional dialect item and a frequency of the phonemes of the regional dialect item, and training a 
In the same field of building acoustic and language models, Chen et al. (US PAP 2020/0258497) teaches wherein the generating an acoustic model and a language model comprises extracting phonemes of a regional dialect item and a frequency of the phonemes of the regional dialect item, and training a phoneme adaptive model based on the extracted phonemes and the extracted frequency (0050-55, and claim 7, phoneme frequency values used to generate language models).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to generate models using phoneme frequencies as taught by Chen in the system of Biadsy and Kapralova in order to increase recognizer accuracy (Chen 0009).

Consider claim 12, Chen teaches the language modeling system of claim 11, wherein the processor is further configured to implement the acoustic model generation module comprises: 
a first module extracting phonemes of a regional dialect item from regional dialect-containing speech data (0039, determining phoneme sequences from training data, which in combination with Biadsy would be dialect specific); 
a second module extracting a frequency of the phonemes of the regional dialect item (0050-55, and claim 7, phoneme frequency values used to generate language models); and 


Consider claim 13, Kapralova and Biadsy teaches the language modeling system of claim 11, wherein the processor is further configured to implement a data collection module collecting speech data of users using different regional dialects through speech input/output interfaces of various electronic devices. (Biadsy Col 9, lines 28-35 training data contains different dialects) is collected through speech input/output interfaces of various electronic devices (Kapralova 0018, speech from many users and devices may be collected).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadsy Kapralova and Chen as applied to claims 11 above, and further in view of Faizakov et al. (US PAP 20080240396).

Consider claim 14, Biadsy Kapralova and Chen teach the language modeling system of claim 11, wherein the data transcription module: 
selects regional dialect-containing speech data using a reliability measurement of the speech data (Biadsy col 9 15-30 probabilities determined that an utterance conforms to a dialect); and 

Biadsy Kapralova and Chen do not specifically teach removing an abnormal vocalization from the collected speech data.
In the same field of training models, Faizakov teaches removing an abnormal vocalization from the collected speech data (0053, disfluencies such as “umm” are removed).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to remove disfluencies from speech data as taught by Faizakov in the system of Biadsy Kapralova and Chen in order to remove extraneous speech from the training data (Faizakov 0053).

Allowable Subject Matter
Claims 5-10 and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a terminal disclaimer filed to overcome the double patenting rejections set forth in this office action.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 5, Biadsy and Chen teach the language modeling method of claim 1, wherein the generating a regional dialect corpus comprises: 

However the prior art of record does not teach or fairly suggest the limitations of  27Docket No. 3130-3144 
“performing clustering of similar regional dialect items in the regional dialect-containing speech data using the extracted feature; 
extracting a core regional dialect item from a similar dialect item cluster; and 
standardizing a regional dialect corpus using the extracted core regional dialect item” when combined with each and every other limitation of the claim and the base claim.  Therefore claim 5 contains allowable subject matter.

Claim 15 contains similar subject matter as claim 5 and therefore contains allowable subject as well.

Claims 6-10 and 16-20 depend on and further limit claims 5 and 15 and therefore contain allowable subject matter as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658